Per Curiam: : It is not according to the practice of the court to permit the transcript of the record to be withdrawn for the purpose indicated. The clerk below can copy the certificate of acknowledgment, and the deed itself, if that should appear necessary to show its identity with that now in the record, and attach the seal which has been omitted, and certify it accordingly. Counsel then inquired if it would be necessary for a writ of certiorari to issue for the purpose of bringing up the additional transcript. Per Curlam: : No writ of certiorari is necessary; the party interested in making the amendment can file it as an additional or amended record, and it will be considered in connection with the original transcript.